Title: From George Washington to Major Generals Charles Lee and William Heath, 16–17 November 1776
From: Washington, George
To: Lee, Charles,Heath, William



Dear Sir
Genl Green’s Qrs [Fort Lee, N.J.]Novr 16[-c.17] 1776

You will perceive by the inclosed Resolves, that Congress have entered into some New regulations respecting the Inlistment of the New Army, and reprobating the measures adopted by the State of Massachusetts Bay for raising their Quota of Men.
As every possible exertion should be used for recruiting the Army as speedily as may be, I request that you immediately publish in Orders that an allowance of a Dollar and One third of a Dollar will be

paid to the Officers for every Soldier they shall enlist, whether in or out of Camp. Also that It will be optional in the Soldiers to enlist during the continuance of the War, or for three years unless sooner discharged by Congress. In the former case, they are to receive all such bounty and pay as have been heretofore mentioned in Orders. Those who engage for the latter time, (that of three Years) are not to receive the bounty in Land. That no mistakes may be made, you will direct the Recruiting Officers from your Division to provide two distinct Inlisting Rolls, One for those to sign who engage during the War, the Other for those who inlist for three Years if their service shall be so long requested.
I am sorry to inform you, that this day about 12 OClock, the Enemy made a Genl Attack upon our Lines about Fort Washington, which having carried, the Garrison retired within the Fort. Colo. Magaw finding there was no prospect of retreating across the River, surrendered the Post. We do not know the loss of killed and wounded on either side, but I immagine it must have been pretty considerable, as the Engagement at some parts of the Lines, was of long continuance and heavy; neither do I know the terms of Capitulation. The force of the Garrison before the attack was almost 2000 Men.
Before I left Peeks Kills I urged to Genl Heath the necessity of Securing the pass thro the highlands next to the River as well on that as this side, and to the Forts above; But as the preserving of those and Others which lay more Easterly & which are equally essential, is a matter of the last importance, I must beg you to turn your attention that way and to have such measures adopted for their defence as your Judgement shall suggest to be necessary. I do not mean to advise the abandoning your present Post, contrary to your own Opinion, but only to mention my Ideas of the importance of those passes and that you cannot give too much attention to their Security by having Works erected in the most advantageous places for that purpose.

P.S. The Inclosed Letter for Govr Trumbull you will please to transmit by the first oppy.

